 


110 HR 2470 IH: America’s Better Classrooms Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2470 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Rangel (for himself, Mr. Ramstad, Mr. Etheridge, Mr. Abercrombie, Mr. Andrews, Mr. Arcuri, Mr. Baca, Mr. Barrow, Mr. Becerra, Ms. Berkley, Mr. Berman, Mr. Berry, Mr. Bishop of Georgia, Mr. Bishop of New York, Mr. Blumenauer, Mr. Boswell, Mr. Boucher, Mrs. Boyda of Kansas, Mr. Braley of Iowa, Ms. Corrine Brown of Florida, Mr. Butterfield, Mrs. Capito, Mrs. Capps, Mr. Cardoza, Ms. Castor, Mr. Chandler, Ms. Clarke, Mr. Clay, Mr. Cleaver, Mr. Conyers, Mr. Crowley, Mr. Cuellar, Mr. Cummings, Mr. Davis of Alabama, Mr. Davis of Illinois, Mr. Lincoln Davis of Tennessee, Mrs. Davis of California, Mr. DeFazio, Ms. DeLauro, Mr. Dicks, Mr. Doyle, Mr. Edwards, Mr. Ellison, Mr. Emanuel, Mr. Engel, Mr. English of Pennsylvania, Ms. Eshoo, Mr. Farr, Mr. Ferguson, Mr. Filner, Mrs. Gillibrand, Mr. Gonzalez, Mr. Gordon of Tennessee, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Hare, Mr. Hastings of Florida, Ms. Herseth Sandlin, Mr. Higgins, Mr. Hinojosa, Ms. Hirono, Mr. Holden, Mr. Holt, Mr. Honda, Ms. Hooley, Mr. Inslee, Mr. Israel, Ms. Jackson-Lee of Texas, Mr. Jefferson, Ms. Eddie Bernice Johnson of Texas, Mr. Kagen, Mr. Kildee, Ms. Kilpatrick, Mr. Kind, Mr. Kucinich, Mr. LaHood, Mr. Lampson, Mr. Larson of Connecticut, Mr. Levin, Mr. Lewis of Georgia, Mr. LoBiondo, Mr. Loebsack, Mrs. Lowey, Mr. Lynch, Mrs. Maloney of New York, Mr. Matheson, Ms. Matsui, Mrs. McCarthy of New York, Ms. McCollum of Minnesota, Mr. McDermott, Mr. McGovern, Mr. McHugh, Mr. McIntyre, Mr. McNulty, Mr. Meehan, Mr. Meek of Florida, Mr. Michaud, Mr. Miller of North Carolina, Mr. George Miller of California, Mr. Moore of Kansas, Mr. Moran of Virginia, Mr. Nadler, Mrs. Napolitano, Mr. Neal of Massachusetts, Ms. Norton, Mr. Olver, Mr. Ortiz, Mr. Pallone, Mr. Pascrell, Mr. Pastor, Mr. Payne, Mr. Perlmutter, Mr. Pomeroy, Mr. Price of North Carolina, Mr. Rahall, Mr. Reyes, Mr. Rodriguez, Mr. Ross, Mr. Rothman, Mr. Ruppersberger, Mr. Rush, Mr. Salazar, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Saxton, Ms. Schakowsky, Ms. Schwartz, Mr. Scott of Virginia, Mr. Scott of Georgia, Ms. Shea-Porter, Mr. Sherman, Mr. Shuler, Mr. Simpson, Ms. Slaughter, Mr. Smith of Washington, Mr. Spratt, Mr. Stark, Ms. Sutton, Mrs. Tauscher, Mr. Terry, Mr. Thompson of Mississippi, Mr. Thompson of California, Mr. Tierney, Mrs. Jones of Ohio, Mr. Udall of New Mexico, Mr. Van Hollen, Ms. Wasserman Schultz, Ms. Watson, Mr. Watt, Mr. Waxman, Mr. Weller of Illinois, Mr. Wexler, Ms. Woolsey, Mr. Wu, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand the incentives for the construction and renovation of public schools. 
 
 
1.Short titleThis Act may be cited as the America’s Better Classrooms Act of 2007. 
2.Expansion of incentives for public schools 
(a)In generalPart IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to credits against tax) is amended by adding at the end the following new subpart: 
 
IPublic school modernization bonds 
 
Sec. 54A. Credit to holders of qualified public school modernization bonds. 
Sec. 54B. Qualified school construction bonds. 
Sec. 54C. Qualified zone academy bonds.  
54A.Credit to holders of qualified public school modernization bonds 
(a)Allowance of creditIf a taxpayer holds a qualified public school modernization bond on one or more credit allowance dates of the bond during any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credits determined under subsection (b) with respect to such dates. 
(b)Amount of credit 
(1)In generalThe amount of the credit determined under this subsection with respect to any credit allowance date for a qualified public school modernization bond is 25 percent of the annual credit determined with respect to such bond. 
(2)Annual creditThe annual credit determined with respect to any qualified public school modernization bond is the product of— 
(A)the applicable credit rate, multiplied by 
(B)the outstanding face amount of the bond. 
(3)Applicable credit rateFor purposes of paragraph (2), the applicable credit rate is the rate which the Secretary or the Secretary’s designee estimates will permit the issuance of qualified public school modernization bonds with a specified maturity or redemption date without discount and without interest cost to the qualified issuer. The applicable credit rate with respect to any qualified public school modernization bond shall be determined as of the first day on which there is a binding, written contract for the sale or exchange of the bond.  
(4)Special rule for issuance and redemptionIn the case of a bond which is issued during the 3-month period ending on a credit allowance date, the amount of the credit determined under this subsection with respect to such credit allowance date shall be a ratable portion of the credit otherwise determined based on the portion of the 3-month period during which the bond is outstanding. A similar rule shall apply when the bond is redeemed or matures. 
(c)Limitation based on amount of tax 
(1)In generalThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under this part (other than subpart C and this subpart). 
(2)Carryover of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by paragraph (1) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year. 
(d)Qualified public school modernization bondFor purposes of this section— 
(1)Qualified public school modernization bondThe term qualified public school modernization bond means— 
(A)a qualified school construction bond, and 
(B)a qualified zone academy bond,which is part of an issue that meets requirements of paragraphs (2), (3), (4), and (5). 
(2)Special rules relating to expenditures 
(A)In generalAn issue shall be treated as meeting the requirements of this paragraph if, as of the date of issuance, the issuer reasonably expects— 
(i)at least 95 percent of the gross proceeds are to be spent for 1 or more qualified purposes within the 3-year period beginning on such date of issuance,  
(ii)a binding commitment with a third party to spend at least 10 percent of such gross proceeds will be incurred within the 6-month period beginning on such date of issuance, and  
(iii)such purposes will be completed with due diligence and such gross proceeds from the sale of the issue will be spent with due diligence.  
(B)Extension of periodUpon submission of a request prior to the expiration of the period described in subparagraph (A)(i), the Secretary may extend such period if the issuer establishes that the failure to satisfy the 3-year requirement is due to reasonable cause and the related purposes will continue to proceed with due diligence.  
(C)Failure to spend required amount of bond proceeds within 3 yearsTo the extent that less than 95 percent of the gross proceeds of the issue are expended by the close of the 3-year period beginning on the date of issuance (or if an extension has been obtained under subparagraph (B), by the close of the extended period), the issuer shall redeem all of the nonqualified bonds within 90 days after the end of such period. For purposes of this paragraph, the amount of the nonqualified bonds required to be redeemed shall be determined in the same manner as under section 142. 
(D)Qualified purposeFor purposes of this paragraph, the term qualified purpose means— 
(i)in the case of a qualified school construction bond, a purpose specified in section 54B(a)(1), and 
(ii)in the case of a qualified zone academy bond, a purpose specified in section 54C(a)(4). 
(3)ReportingAn issue shall be treated as meeting the requirements of this paragraph if the issuer of qualified public school modernization bonds submits reports similar to the reports required under section 149(e). 
(4)Special rules relating to arbitrageAn issue shall be treated as meeting the requirements of this paragraph if the issue meets the requirements of section 148, except that such requirements shall not apply if the issuer elects— 
(A)to treat any earnings on proceeds invested before use for a qualified purpose as part of gross proceeds for purposes of paragraph (2), and 
(B)to apply paragraph (2)(C) by substituting 100 percent for 95 percent.  
(5)Maturity limitationAn issue shall not be treated as meeting the requirements of this paragraph if the maturity of any bond which is part of such issue exceeds the maximum term determined by the Secretary under rules similar to the rules of section 54(e)(2). 
(e)Other definitionsFor purposes of this subchapter— 
(1)Credit allowance dateThe term credit allowance date means— 
(A)March 15, 
(B)June 15, 
(C)September 15, and 
(D)December 15.Such term includes the last day on which the bond is outstanding. 
(2)Local educational agencyThe term local educational agency has the meaning given to such term by section 14101 of the Elementary and Secondary Education Act of 1965. Such term includes the local educational agency that serves the District of Columbia but does not include any other State agency. 
(3)BondThe term bond includes any obligation. 
(4)StateThe term State includes the District of Columbia and any possession of the United States. 
(5)Public school facilityThe term public school facility shall not include— 
(A)any stadium or other facility primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public, or 
(B)any facility which is not owned by a State or local government or any agency or instrumentality of a State or local government. 
(6)Gross proceedsThe term gross proceeds means proceeds from the sale of an issue reduced by reasonable issuance costs.  
(f)Credit included in gross incomeGross income includes the amount of the credit allowed to the taxpayer under this section (determined without regard to subsection (c)) and the amount so included shall be treated as interest income. 
(g)Bonds held by regulated investment companiesIf any qualified public school modernization bond is held by a regulated investment company, the credit determined under subsection (a) shall be allowed to shareholders of such company under procedures prescribed by the Secretary. 
(h)Credits may be strippedUnder regulations prescribed by the Secretary— 
(1)In generalThere may be a separation (including at issuance) of the ownership of a qualified public school modernization bond and the entitlement to the credit under this section with respect to such bond. In case of any such separation, the credit under this section shall be allowed to the person who on the credit allowance date holds the instrument evidencing the entitlement to the credit and not to the holder of the bond. 
(2)Certain rules to applyIn the case of a separation described in paragraph (1), the rules of section 1286 shall apply to the qualified public school modernization bond as if it were a stripped bond and to the credit under this section as if it were a stripped coupon. 
(i)Treatment for estimated tax purposesSolely for purposes of sections 6654 and 6655, the credit allowed by this section to a taxpayer by reason of holding a qualified public school modernization bond on a credit allowance date shall be treated as if it were a payment of estimated tax made by the taxpayer on such date.  
54B.Qualified school construction bonds 
(a)Qualified school construction bondFor purposes of this subchapter, the term qualified school construction bond means any bond issued as part of an issue if— 
(1)95 percent or more of the gross proceeds of such issue are to be used for the construction, rehabilitation, or repair of a public school facility or for the acquisition of land on which such a facility is to be constructed with part of the proceeds of such issue, 
(2)the bond is issued by a State or local government within the jurisdiction of which such school is located, and 
(3)the issuer designates such bond for purposes of this section.  
(b)Limitation on amount of bonds designatedThe maximum aggregate face amount of bonds issued during any calendar year which may be designated under subsection (a) by any issuer shall not exceed the sum of— 
(1)the limitation amount allocated under subsection (d) for such calendar year to such issuer, and 
(2)if such issuer is a large local educational agency (as defined in subsection (e)(4)) or is issuing on behalf of such an agency, the limitation amount allocated under subsection (e) for such calendar year to such agency. 
(c)National limitation on amount of bonds designatedThere is a national qualified school construction bond limitation for each calendar year. Such limitation is— 
(1)$11,000,000,000 for 2008 
(2)$11,000,000,000 for 2009, and 
(3)except as provided in subsection (f), zero after 2009. 
(d)60 percent of limitation allocated among States 
(1)In general60 percent of the limitation applicable under subsection (c) for any calendar year shall be allocated by the Secretary among the States in proportion to the respective numbers of children in each State who have attained age 5 but not age 18 for the most recent fiscal year ending before such calendar year. The limitation amount allocated to a State under the preceding sentence shall be allocated by the State to issuers within such State. 
(2)Minimum allocations to States 
(A)In generalThe Secretary shall adjust the allocations under this subsection for any calendar year for each State to the extent necessary to ensure that the sum of— 
(i)the amount allocated to such State under this subsection for such year, and 
(ii)the aggregate amounts allocated under subsection (e) to large local educational agencies in such State for such year,is not less than an amount equal to such State’s minimum percentage of the amount to be allocated under paragraph (1) for the calendar year. 
(B)Minimum percentageA State’s minimum percentage for any calendar year is the minimum percentage described in section 1124(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6334(d)) for such State for the most recent fiscal year ending before such calendar year. 
(3)Allocations to certain possessionsThe amount to be allocated under paragraph (1) to any possession of the United States other than Puerto Rico shall be the amount which would have been allocated if all allocations under paragraph (1) were made on the basis of respective populations of individuals below the poverty line (as defined by the Office of Management and Budget). In making other allocations, the amount to be allocated under paragraph (1) shall be reduced by the aggregate amount allocated under this paragraph to possessions of the United States. 
(4)Allocations for Indian schoolsIn addition to the amounts otherwise allocated under this subsection, $200,000,000 for calendar year 2008, and $200,000,000 for calendar year 2009, shall be allocated by the Secretary of the Interior for purposes of the construction, rehabilitation, and repair of schools funded by the Bureau of Indian Affairs. In the case of amounts allocated under the preceding sentence, Indian tribal governments (as defined in section 7871) shall be treated as qualified issuers for purposes of this subchapter. 
(e)40 percent of limitation allocated among largest school districts 
(1)In general40 percent of the limitation applicable under subsection (c) for any calendar year shall be allocated under paragraph (2) by the Secretary among local educational agencies which are large local educational agencies for such year. 
(2)Allocation formulaThe amount to be allocated under paragraph (1) for any calendar year shall be allocated among large local educational agencies in proportion to the respective amounts each such agency received for Basic Grants under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the most recent fiscal year ending before such calendar year. 
(3)Allocation of unused limitation to StateThe amount allocated under this subsection to a large local educational agency for any calendar year may be reallocated by such agency to the State in which such agency is located for such calendar year. Any amount reallocated to a State under the preceding sentence may be allocated as provided in subsection (d)(1). 
(4)Large local educational agencyFor purposes of this section, the term large local educational agency means, with respect to a calendar year, any local educational agency if such agency is— 
(A)among the 100 local educational agencies with the largest numbers of children aged 5 through 17 from families living below the poverty level, as determined by the Secretary using the most recent data available from the Department of Commerce that are satisfactory to the Secretary, or 
(B)1 of not more than 25 local educational agencies (other than those described in subparagraph (A)) that the Secretary of Education determines (based on the most recent data available satisfactory to the Secretary) are in particular need of assistance, based on a low level of resources for school construction, a high level of enrollment growth, or such other factors as the Secretary deems appropriate. 
(f)Carryover of unused limitationIf for any calendar year— 
(1)the amount allocated under subsection (d) to any State, exceeds 
(2)the amount of bonds issued during such year which are designated under subsection (a) pursuant to such allocation,the limitation amount under such subsection for such State for the following calendar year shall be increased by the amount of such excess. A similar rule shall apply to the amounts allocated under subsection (d)(4) or (e).  
54C.Qualified zone academy bonds 
(a)Qualified zone academy bondFor purposes of this subchapter— 
(1)In generalThe term qualified zone academy bond means any bond issued as part of an issue if— 
(A)95 percent or more of the gross proceeds of such issue are to be used for a qualified purpose with respect to a qualified zone academy established by a local educational agency, 
(B)the bond is issued by a State or local government within the jurisdiction of which such academy is located, and 
(C)the issuer— 
(i)designates such bond for purposes of this section, 
(ii)certifies that it has written assurances that the private business contribution requirement of paragraph (2) will be met with respect to such academy, and 
(iii)certifies that it has the written approval of the local educational agency for such bond issuance.  
(2)Private business contribution requirement 
(A)In generalFor purposes of paragraph (1), the private business contribution requirement of this paragraph is met with respect to any issue if the local educational agency that established the qualified zone academy has written commitments from private entities to make qualified contributions having a present value (as of the date of issuance of the issue) of not less than 10 percent of the gross proceeds of the issue. 
(B)Qualified contributionsFor purposes of subparagraph (A), the term qualified contribution means any contribution (of a type and quality acceptable to the local educational agency) of— 
(i)equipment for use in the qualified zone academy (including state-of-the-art technology and vocational equipment), 
(ii)technical assistance in developing curriculum or in training teachers in order to promote appropriate market driven technology in the classroom, 
(iii)services of employees as volunteer mentors, 
(iv)internships, field trips, or other educational opportunities outside the academy for students, or 
(v)any other property or service specified by the local educational agency. 
(3)Qualified zone academyThe term qualified zone academy means any public school (or academic program within a public school) which is established by and operated under the supervision of a local educational agency to provide education or training below the postsecondary level if— 
(A)such public school or program (as the case may be) is designed in cooperation with business to enhance the academic curriculum, increase graduation and employment rates, and better prepare students for the rigors of college and the increasingly complex workforce, 
(B)students in such public school or program (as the case may be) will be subject to the same academic standards and assessments as other students educated by the local educational agency, 
(C)the comprehensive education plan of such public school or program is approved by the local educational agency, and 
(D) 
(i)such public school is located in an empowerment zone or enterprise community (including any such zone or community designated after the date of the enactment of this section), or 
(ii)there is a reasonable expectation (as of the date of issuance of the bonds) that at least 35 percent of the students attending such school or participating in such program (as the case may be) will be eligible for free or reduced-cost lunches under the school lunch program established under the National School Lunch Act. 
(4)Qualified purposeThe term qualified purpose means, with respect to any qualified zone academy— 
(A)constructing, rehabilitating, or repairing the public school facility in which the academy is established, 
(B)acquiring the land on which such facility is to be constructed with part of the proceeds of such issue, 
(C)providing equipment for use at such academy, 
(D)developing course materials for education to be provided at such academy, and 
(E)training teachers and other school personnel in such academy. 
(b)Limitations on amount of bonds designated 
(1)In generalThere is a national zone academy bond limitation for each calendar year. Such limitation is— 
(A)$1,400,000,000, for 2008,  
(B)$1,400,000,000 for 2009, and 
(C)except as provided in paragraph (3), zero after 2009. 
(2)Allocation of limitation 
(A)Allocation among StatesThe national zone academy bond limitation for any calendar year shall be allocated by the Secretary among the States in proportion to the respective amounts each such State received for Basic Grants under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the most recent fiscal year ending before such calendar year. 
(B)Allocation to local educational agenciesThe limitation amount allocated to a State under subparagraph (A) shall be allocated by the State to qualified zone academies within such State. 
(C)Designation subject to limitation amountThe maximum aggregate face amount of bonds issued during any calendar year which may be designated under subsection (a) with respect to any qualified zone academy shall not exceed the limitation amount allocated to such academy under subparagraph (B) for such calendar year. 
(3)Carryover of unused limitationIf for any calendar year— 
(A)the limitation amount under this subsection for any State, exceeds 
(B)the amount of bonds issued during such year which are designated under subsection (a) (or the corresponding provisions of prior law) with respect to qualified zone academies within such State,the limitation amount under this subsection for such State for the following calendar year shall be increased by the amount of such excess. . 
(b)ReportingSubsection (d) of section 6049 of such Code (relating to returns regarding payments of interest) is amended by adding at the end the following new paragraph: 
 
(8)Reporting of credit on qualified public school modernization bonds 
(A)In generalFor purposes of subsection (a), the term interest includes amounts includible in gross income under section 54A and such amounts shall be treated as paid on the credit allowance date (as defined in section 54A(e)(1)). 
(B)Reporting to corporations, etcExcept as otherwise provided in regulations, in the case of any interest described in subparagraph (A) of this paragraph, subsection (b)(4) of this section shall be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i). 
(C)Regulatory authorityThe Secretary may prescribe such regulations as are necessary or appropriate to carry out the purposes of this paragraph, including regulations which require more frequent or more detailed reporting..  
(c)Modification of section 1397E 
(1)Repeal of restriction on zone academy bond holders 
(A)Section 1397E(a) is amended by striking eligible taxpayer and inserting taxpayer.  
(B)Section 1397E(d) is amended by striking paragraph (6). 
(C)Section 1397E(i) is amended by striking which is an eligible taxpayer. 
(2)Carryover of unused limitation to section 54C 
(A)Section 1397E(e) of such Code is amended by adding at the end the following new paragraph: 
 
(5)Carryover of unused limitation to section 54C after 2007If for calendar year 2007— 
(A)the limitation amount for any State, exceeds 
(B)the amount of bonds issued during such year which are designated under subsection (d)(1) with respect to qualified zone academies within such State, the limitation amount for such State under section 54C for calendar year 2008 shall be increased by the amount of such excess and such excess shall not otherwise be taken into account under this section.. 
(B)The heading of section 1397E(e)(4) of such Code is amended by inserting before the period from years before 2008.   
(d)Clerical amendmentThe table of subparts for part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Subpart I. Public school modernization bonds.. 
(e)Effective dates 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to obligations issued after December 31, 2007. 
(2)Repeal of restriction on zone academy bond holdersThe amendments made by subsection (c)(1) shall apply to qualified zone academy bonds held on credit allowance dates after December 31, 2007, during taxable years ending after such date. 
(3)Carryover of limitationThe amendments made by subsection (c)(2) shall take effect on the date of the enactment of this Act. 
3.Application of certain labor standards on construction projects financed under public school modernization programSection 439 of the General Education Provisions Act (relating to labor standards) is amended— 
(1)by inserting (a) before All laborers and mechanics, and 
(2)by adding at the end the following: 
 
(b) 
(1)For purposes of this section, the term applicable program also includes the qualified zone academy bond provisions enacted by section 226 of the Taxpayer Relief Act of 1997 and the program established by section 2 of the America’s Better Classrooms Act of 2007. 
(2)A State or local government participating in a program described in paragraph (1) shall— 
(A)in the awarding of contracts, give priority to contractors with substantial numbers of employees residing in the local education area to be served by the school being constructed; and 
(B)include in the construction contract for such school a requirement that the contractor give priority in hiring new workers to individuals residing in such local education area. 
(3)In the case of a program described in paragraph (1), nothing in this subsection or subsection (a) shall be construed to deny any tax credit allowed under such program. If amounts are required to be withheld from contractors to pay wages to which workers are entitled, such amounts shall be treated as expended for construction purposes in determining whether the requirements of such program are met.. 
4.Employment and training activities relating to construction or reconstruction of public school facilities 
(a)In generalSection 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2864) is amended by adding at the end the following: 
 
(f)Local employment and training activities relating to construction or reconstruction of public school facilities 
(1)In generalIn order to provide training services related to construction or reconstruction of public school facilities receiving funding assistance under an applicable program, each State shall establish a specialized program of training meeting the following requirements: 
(A)The specialized program provides training for jobs in the construction industry. 
(B)The program provides trained workers for projects for the construction or reconstruction of public school facilities receiving funding assistance under an applicable program. 
(C)The program ensures that skilled workers (residing in the area to be served by the school facilities) will be available for the construction or reconstruction work. 
(2)CoordinationThe specialized program established under paragraph (1) shall be integrated with other activities under this Act, with the activities carried out under the National Apprenticeship Act of 1937 by the State Apprenticeship Council or through the Bureau of Apprenticeship and Training in the Department of Labor, as appropriate, and with activities carried out under the Carl D. Perkins Vocational and Technical Education Act of 1998. Nothing in this subsection shall be construed to require services duplicative of those referred to in the preceding sentence. 
(3)Applicable programIn this subsection, the term applicable program has the meaning given the term in section 439(b) of the General Education Provisions Act (relating to labor standards).. 
(b)State planSection 112(b)(17)(A) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)(17)(A)) is amended— 
(1)in clause (iii), by striking and at the end; 
(2)by redesignating clause (iv) as clause (v); and 
(3)by inserting after clause (iii) the following: 
 
(iv)how the State will establish and carry out a specialized program of training under section 134(f); and. 
 
